NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LaKEITH L. McCOY,                               No.    17-16268

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01808-MJS

 v.
                                                MEMORANDUM*
J. RAMIREZ, Correctional Officer at CCI;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Michael J. Seng, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      California state prisoner LaKeith L. McCoy appeals pro se from the

magistrate judge’s orders dismissing his 42 U.S.C. § 1983 action alleging

excessive force and due process claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo whether the magistrate judge validly entered judgment

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th

Cir. 2014). We vacate and remand.

      McCoy and defendant Ramirez consented to proceed before a magistrate

judge. See 28 U.S.C. § 636(c). The magistrate judge, however, screened and

dismissed claims against other named defendants in the action before those

defendants had been served. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A. Because

all parties, including unserved defendants, must consent to proceed before the

magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-04

(9th Cir. 2017), we vacate the magistrate judge’s orders and remand for further

proceedings.

      VACATED and REMANDED.




                                         2                                   17-16268